DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 03/21/2022 and the IDS’s filed 01/19/2022, 02/23/2022, 03/02/2022, 03/10/2022, 04/04/2022, 04/15/2022, 05/04/2022.

This application is in condition for allowance except for the presence of claims 14-20 directed to inventions non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Claims 1-13 are pending and being examined.  Claims 14-20 are canceled through an Examiner’s Amendment.  Claims 1 and 3 are amended with no new subject matter being introduced.

Claims 1-13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-20 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to “an enlarged pore portion that has a diameter different from any of the one-dimensional pore, the two-dimensional pore, and the three-dimensional pore”.
Hyman (WO 2013/057319 A2) is considered to be the closest prior art.
Hyman teaches a structured catalyst comprising a support of a porous structure composed of a zeolite-type compound, the support has channels that communicate with each other, the channels have any one of a one-dimensional pore, a two-dimensional pore, and a three-dimensional pore defined by a framework of the zeolite-type compound and an enlarged pore portion (i.e., cages); the enlarged pore portion causes a plurality of pores constituting any one of the one-dimensional pore, the two-dimensional pore, and the three-dimensional pore to communicate with each other (Hyman, page 5 lines 3-15 and lines 24-32, page 6 lines 32-35).  Hyman teaches at least one catalyst present in the support and at least in the channels of the support and an enlarged pore portion and selected from the group consisting of metals and metal oxides wherein the metal oxides contain at least one perovskite-type oxide (Hyman, page 7 lines 10-16 and lines 28-35, page 14 lines 22-24).  Hyman teaches the catalytically active metal is selected from one or more elements of the group consisting of nickel, cobalt, iron, ruthenium, osmium, platinum, iridium, rhenium, molybdenum, chromium, tungsten, vanadium, rhodium, manganese (Hyman, claim 15).  Hyman teaches the catalyst is made of at least one type of catalytic nanoparticles selected from the group consisting of metal nanoparticles and metal oxide nanoparticles, and an average particle size of the catalytic nanoparticles is greater than an average inner diameter of the channels and is less than or equal to an inner diameter of the enlarged pore portion (Hyman, claims 3-5, page 4 lines 26-30, page 5 lines 3-10, page 7 lines 1-4).
Hyman does not teach nor obviate an enlarged pore portion that has a diameter different from any of the one-dimensional pore, the two-dimensional pore, and the three-dimensional pore.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734